DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
This FINAL action is in response to applicant’s amendment of 08 February 2022.  Claims 1,9-21 and 23-27 are examined and pending. Claims 1, 12, and 17 are currently amended. Claims 2-8 and 22 are cancelled. 

Response to Arguments
Applicant’s amendments, with respect to the rejection under 35 USC 112(b) as set forth in the Office Action of 09 February 2022 have been fully considered and are persuasive. However, applicant’s amendment raises new rejection addressed below under 35 USC 112(b).
Applicant’s amendments/arguments with respect to the rejection of claims 1-20 under 35 USC 101 as being directed to an abstract idea without significantly more have been carefully considered and are not persuasive. 
Firstly, applicant inferred that whatever hair-spitting distinctions are considered with respect to the present application, the fact that a precedential application allowed such similar claims should, for the sake of precedence and consistency, deem the present claims to contain patentable subject matter. While Applicant generally agrees with the Office's indicated teaching and claim scope of Ding, Applicant respectfully disagrees with the Office's allegedly distinguishing characteristic that suggests Ding contains patentable subject matter, whereas the presently claimed invention does not. For the sake of comparison, Applicant presents claim 1 of the present application (pre-amendment) and issued claim 1 of Ding. Applicant respectfully asserts, however, that Ding does not go beyond providing (data) to another system after its generation. 
The last element of Ding's claim 1 essentially ends with providing previously generated data to a planning system (which is a passive, not an affirmatively claimed element) and then states the purpose for which the data is to be used (the planning system of the vehicles uses this provided data to generate planning decision). This last element in claim 1 of Ding, if anything, constitutes less of a practical application than the presently claimed invention. In the presently claimed invention, the data in the communications relates to the communications protocol amongst computers in which a potential communication outage exists. The contents of the communications to the second vehicle provide instructions for communications with the first vehicle (which in turn provide communication instructions to the first vehicle for communicating with the computing system). Communications are an integral part of operating a networked computer system. The claims of Ding do not even relate to communicating instructions, let alone anything related to communicating anything about the operation of a computer itself-its communications are solely for providing data whose content relates to application-specific criteria. Therefore, if Deng's claim 1 is considered to be directed to subject matter that amounts to more than an abstract idea, then similarly, the presently claimed invention must represent that as well.
Examiner has considered the arguments presented above and respectfully disagree. Examiner points out that Ding (348) patent application is not one of the examples in the 2019 revised patent subject matter eligibility guidance and is an analysis of another examiner. As such, examiner is using the 2019 revised patent subject matter eligibility Guidance for the 101 analysis and not another examiner’s analysis which may differ depending on the claims to be analyzed.  

Secondly, applicant argues the following:
Alice Mayo Test Analysis 
The Office analyzes claim 1 under the Alice-Mayo Test on pp. 9-15 of the Office Action. With regard to the Step 1 analysis as it pertains to claim 17, Applicant has added the word "tangible" to the computer-readable medium. Applicant respectfully asserts that this amended language clearly directs claim 17 to a statutory category. 
With regard to Step 2A, the Office erroneously concludes that the independent claims are "directed to" a judicial exception-an abstract idea. The Office Action states, on p. 11, "These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations of the mind." 
Applicant respectfully disagrees. The independent claims are directed to a communication protocol in which, when a movable communication target cannot be reached, an alternative interim movable communication intermediary is utilized. The logistical mechanisms involved include aspects that cannot be achieved by the human mind. For example, GPS tracking is not something that can be achieved by the human mind. Determining that a vehicle is not reachable via a first communication network is not something that can be achieved by the human mind. Determining that a second vehicle is connected to the first communication network is not something that can be achieved by the human mind. Transmitting data is not something that can be achieved by the human mind. 
The Office evokes the notion under a broadest reasonable interpretation analysis that any aspect involving computations by a computer can be performed by a human mind, and that any input/output of data can be construed as "extra solution activity". With this extreme breadth of interpretation as a "broadest reasonable interpretation", there are no computer-based inventions that would pass muster under 35 U.S.C. § 101. The Office's interpretation is even under a BRI is far too broad/extreme, in this case (and under such a overly-broad BRI, Ding's claim 1 would have to be construed in a similar way). By way of example, the Office Action states, on p. 11: 
The determination of network connectivity by a vehicle cannot be performed in the human mind, nor would one of ordinary skill in the art consider this to be so. As Applicant noted previously, the Office interprets the communications aspects to be mere pre- and/or post-solution activity, but this is not the case for the presently-claimed invention-the communication aspects here go to the core of the invention. Or, put in more Alice-Mayo-like terms, the claims are "directed to" the communication aspects. 

Examiner has considered the arguments presented above and respectfully disagree. With regards to Alice Mayo Test Analysis step 2A. Independent claims 1, 12, and 17 recite determining that a first vehicle is in an area where a first communication network is not available to the first vehicle, based on the tracking; determining, that a second vehicle is connected to the first communication network, based on the tracking; and determining, that the second vehicle is or will be connected to the first vehicle by a second communication network, determining a time and day the first vehicle will be travelling through an area in which there will be an outage, but within which the second vehicle will be present. These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind. For example, the claim limitations encompass a person receiving or looking at vehicle connectivity data (vehicle connection to a network or areas of different network connection) and observation data (tracking) of first and/or second vehicle and locations of first and second vehicle to make a determination of a first vehicle is in an area where a first communication network is not available (this could be done by looking at connectivity data of a vehicle in an area), determination of the vehicle being connected to a communication network or will be connected to the communication network (this could be done by looking at or observing the data regarding vehicle location and connectivity) and determining when a vehicle will be travelling in an area in which there will be an outage, but within which the second vehicle is present (this could be done by looking at or observing data of a first and second vehicle locations and connectivity data of respective locations). Further claims 1 and 12 recites the limitation of formatting data comprising instructions for vehicle operation and instructions for changing a vehicle path, which also covers performance of the limitation in the mind. This limitation encompasses a person determining/formatting control data for a vehicle (this is done by looking at vehicle data, i.e. location, connectivity, etc.). Still further, claim 12 recites the limitation of predicting a network outage along a travel path of the first vehicle or second vehicle which also cover performance of the limitation in the mind. This limitation encompasses a person looking at network data along a path and making a determination of a possible outage based on the data and determining control data for a vehicle therefrom. Still further, claim 17 recites the limitation of use of ensuring a continuous connection to the second vehicle in the first communication network which also covers performance of the limitation in the mind. This limitation encompasses a person looking at a map database (map data) and connectivity data between the second vehicle and the first communication and making determinations therefrom (ensuring continuous connection for a vehicle along a route to a first communication network. The mere nominal recitation (in claims 1, 12, and 17) that the various steps are being executed by a computing system having a processor, processing circuitry, and a computer-readable medium, and using a map database does not take the limitations out of the mental process grouping.  Thus, the claims recite a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes).

Secondly, applicant further argues Office action on pp. 12-13, which breaks the independent claims down into their elemental components, and then alleges that each of the elements "are recited at a high level of generality". However, fracturing the claim into its individual elements and then attacking each of the individual elements separately does not comply with Prong 2 of Step 2A in the Alice-Mayo analysis. Under Prong 2, a claim is not "directed to" a judicial exception (i.e., the claim is not abstract) if the claim recites additional elements that when taken as a whole integrate the judicial exception into a practical application of the judicial exception. The combination of the claim elements that are allegedly recited at a high level of generality are not taken as a whole. When taken as a whole, Applicant asserts that the additional elements direct any judicial exception found into the claims into a practical application of the judicial exception. 
The USPTO guidance provides some general direction as to what is meant by a practical application. The most relevant example provided by the guidance include claims that:
" Reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. 
Applicant asserts that dealing with communication systems for moving communication endpoints to deal with communication outages constitutes just such an improvement to computer technology or related field. Since Applicant asserts that the additional claim elements direct any judicial exception into a practical application, Applicant asserts that Step 2A, Prong 2 is answered in the affirmative, negating the use of Step 2B and results in the claim qualifying as eligible subject matter. 
All of the independent claims contain similar limitations to those of claim 1, and thus they and all remaining claims that depend from one of these constitute patentable subject matter.

Examiner has considered the arguments presented above and respectfully disagree. With regards to Alice Mayo Test Analysis step 2A Prong 2 and 2B. The independent claims recite(s) the additional limitations of tracking a first vehicle and a second vehicle; transmitting, the data through the first communication network to the second vehicle with instructions for the second vehicle to transmit the data to the first vehicle through the second communication network, wherein the instructions to transmit the data include instructions to transmit operating parameters comprising location, route, destination, fuel level, and engine operating parameters, wherein the instructions for vehicle operation comprising an instruction when to depart a previous location in order to determine a time and day the first vehicle will be traveling through an area; a receiver, transmitter, computing system, processor, GPS (global positioning system), location awareness device, processing circuitry, and a computer readable medium. 
The tracking step is recited at a high level of generality (i.e., as a general means of gathering data of traveling vehicles), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The transmitting step is recited at a high level of generality (i.e. as a general action or change being taken based on the results of the determining step(s)) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. Moreover, the additional limitation(s) of wherein the instructions to transmit the data include instructions to transmit operating parameters comprising location, route, destination, fuel level, and engine operating parameters, wherein the first instructions for vehicle operation comprising an instruction when the first vehicle to depart a current location in order to determine a time and day the first vehicle will be traveling through an area in which there will be an outage, but within which the second vehicle will be present, wherein the first instructions for changing of the vehicle path comprising an instruction when the first vehicle to depart a current location in order to determine a time and day the first vehicle will be traveling through an area in which there will be an outage, but within which the second vehicle will be present are recited at a high level of generality of describing what type of data is being transmitted which is a form of insignificant extra solution. The recited additional limitation(s) of a receiver, transmitter, computing system, processor, GPS (global positioning system), location awareness device, processing circuitry, and a computer readable medium are recited at a high level of generality and merely function to automate the generating steps.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).
Furthermore, as discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the tracking and transmitting steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that these steps are performed by anything other than conventional components performing the conventional activity (steps) of the claim.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Therefore, the rejection of Claims 1, 9-21, and 23-27 under 35 U.S.C. §101 as being directed to non-statutory subject matter is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 12 line 22, the recited limitation (an outage” is indefinite. It is unclear to the examiner if this is intended to refer to the network outage or a different type of outage. 
Claims 13-16 are rejected for being dependent upon a rejected claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1,9-21 and 23-27 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
101 Analysis
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1).     
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1,9-21 and 23-27 are rejected under 35 U.S.C. 101 because the claim invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1: Statutory Category
Independent claims 1, 12, and 17 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
101 Analysis – Step 2A Prong 1: Judicial Exception Recited
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping. Independent claims 1, 12, and 17 recite determining that a first vehicle is in an area where a first communication network is not available to the first vehicle, based on the tracking; determining, that a second vehicle is connected to the first communication network, based on the tracking; and determining, that the second vehicle is or will be connected to the first vehicle by a second communication network, determining a time and day the first vehicle will be travelling through an area in which there will be an outage, but within which the second vehicle will be present. These limitations, as drafted, are a simple process that, under their broadest reasonable interpretation, covers performance of the limitations in the mind. For example, the claim limitations encompass a person receiving or looking at data of vehicle connection to a network or areas of different network connection and observation data (tracking) of first and/or second vehicle and locations of first and second vehicle to make a determination of the vehicle being connected to a communication network or will be connected to the communication network and determining when a vehicle will be travelling in a n area where the second vehicle is present. Further claim 1 and 12 recites the limitation of formatting data comprising instructions for vehicle operation and instructions for changing a vehicle path, which also covers performance of the limitation in the mind. This limitation encompasses a person determining/generating control data for a vehicle.  Still further, claim 12 recites the limitation of predicting a network outage along a travel path of the first vehicle or second vehicle which also cover performance of the limitation in the mind. This limitation encompasses a person looking at network data along a path and making a determination of a possible outage based on the data and determining/generating control data for a vehicle therefrom. Still further, claim 17 recites the limitation of use of a map database to ensure a continuous connection to the second vehicle in the first communication network which also covers performance of the limitation in the mind. This limitation encompasses a person looking at a map database (map) and making determinations therefrom (ensuring continuous connection for a vehicle along a route to a first communication network. The mere nominal recitation (in claims 1, 12, and 17) that the various steps are being executed by a computing system having a processor, processing circuitry, and a computer-readable medium, does not take the limitations out of the mental process grouping.  Thus, the claims recite a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes).
101 Analysis – Step 2A Prong 2: Practical Application
The independent claims recite(s) the additional limitations of tracking a first vehicle and a second vehicle; transmitting, the data through the first communication network to the second vehicle with instructions for the second vehicle to transmit the data to the first vehicle through the second communication network, wherein the instructions to transmit the data include instructions to transmit operating parameters comprising location, route, destination, fuel level, and engine operating parameters, wherein the instructions for vehicle operation comprising an instruction when to depart a previous location in order to determine a time and day the first vehicle will be traveling through an area; a receiver, transmitter, computing system, processor, GPS (global positioning system), location awareness device, processing circuitry, and a computer readable medium. 
The tracking step is recited at a high level of generality (i.e., as a general means of gathering data of traveling vehicles), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The transmitting step is recited at a high level of generality (i.e. as a general action or change being taken based on the results of the determining step(s)) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. Moreover, the additional limitation(s) of wherein the instructions to transmit the data include instructions to transmit operating parameters comprising location, route, destination, fuel level, and engine operating parameters, wherein the first instructions for vehicle operation comprising an instruction when the first vehicle to depart a current location in order to determine a time and day the first vehicle will be traveling through an area in which there will be an outage, but within which the second vehicle will be present, wherein the first instructions for changing of the vehicle path comprising an instruction when the first vehicle to depart a current location in order to determine a time and day the first vehicle will be traveling through an area in which there will be an outage, but within which the second vehicle will be present are recited at a high level of generality of describing what type of data is being transmitted which is a form of insignificant extra solution. The recited additional limitation(s) of a receiver, transmitter, computing system, processor, GPS (global positioning system), location awareness device, processing circuitry, and a computer readable medium are recited at a high level of generality and merely function to automate the generating steps.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).
101 Analysis – Step 2B: Inventive Concept 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the tracking and transmitting steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that these steps are performed by anything other than conventional components performing the conventional activity (steps) of the claim.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 9-11, 13-16, 18-21, and 23-27 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. 
Therefore, the Claims 1, 9-21, and 23-27 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Allowable Subject Matter
Claims 1, 9-21, and 23-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, and 35 USC 112b set forth in this Office action.
The closest prior art Cunningham US 20200043342 (A1) teaches vehicle-to-vehicle (V2V) communication through short range communication techniques can be extended by sending messages from a host vehicle to a target vehicle using an intermediate vehicle. The host vehicle identifies road conditions which may be of interest to a target vehicle. An intermediate vehicle relays the message detailing the identified road conditions from the host vehicle to the target vehicle. The message can be rebroadcast by the intermediate vehicle to target vehicles in its communication range, or it can generate a new message to transmit the information to target vehicles.
Furthermore, Funabashi US 20170093959 (A1) teaches a method executed by an information processing apparatus, the method includes: in response to a data transmission request from a first mobile terminal capable of performing first wireless communication and second wireless communication different from the first wireless communication, identifying a second mobile terminal that is predicted to be located near the first mobile terminal based on location management information, the second mobile terminal being capable of performing the second wireless communication and third wireless communication different from the first wireless communication; transmitting data corresponding to the data transmission request to the identified second mobile terminal through the third wireless communication; and instructing the second mobile terminal to, when the second mobile terminal receives the data, transfer the received data to the first mobile terminal through the second wireless communication.
Furthermore, Magzimof US 20190383624 (A1) teaches a method involves obtaining a current state of a vehicle (502) including a vehicle location and a desired destination of the vehicle, querying a network performance database (504) to obtain respective network performance data associated with the road segments within a vicinity of the vehicle location based on the current state of the vehicle, generating utility scores (506) for the road segments based on the respective network performance data, determining a navigation route (508) from the vehicle location to the desired destination based on the utility scores, and outputting the navigation route (510) to a vehicle navigation controller.
Furthermore, Obaidi US 20180286245 (A1) teaches a systems and methods are described herein for managing communications for a connected vehicle, such as between the connected vehicle and other connected vehicle and/or between the connected vehicle and infrastructure entities, such as providers of services to the connected vehicle. For example, a communication network, such as a network provided by a network carrier, may include various cloud engines or other network-based servers that manage, coordinate, and/or provision communications between the connected vehicle and other parties, such as vehicles, road devices, buildings, and other infrastructure entities.
Furthermore, Klemp US 20160014793 (A1) teaches transmission channels are selected in a multiantenna network radio connection in which data are transmitted using radio signals between a radio base station and a mobile terminal. The mobile terminal has at least one decoder, by means of which radio signals received by at least one of the terminal antennas can be decoded in order to obtain the data. By means of the transmission channel selection, it is decided which transmission path and/or which communication technology is to be used for the transmission of the data between the radio base station and the mobile terminal.

With respect to independent claim 1, Cunningham, Funabashi, Magzimof, Obaidi, and Klemp taken either individually or in combination with other prior art of record fails to teach or render obvious the following limitation(s): 

transmitting, by a transmitter coupled to the computing system, the data through the first communication network to the second vehicle with second instructions for the second vehicle to transmit the data to the first vehicle through the second communication networks; wherein: the second instructions to transmit the data include first instructions for the first vehicle to transmit operating parameters comprising location, route, destination, fuel level, and engine operating parameters, to a receiver coupled to the computing system; and the first instructions for vehicle operation comprise an instruction comprising when the first vehicle is to depart a current location in order to determine a time and day the first vehicle will be traveling through an area in which there will be an outage, but within which the second vehicle will be present.

With respect to independent claim 12, Cunningham, Funabashi, Magzimof, Obaidi, and Klemp taken either individually or in combination with other prior art of record fails to teach or render obvious the following limitation(s): 

cause the transmitter to transmit data to the second vehicle through the first communication network with second instructions for the second vehicle to transmit the data to the first vehicle through the second communication network; predict a network outage along a travel path of the first vehicle or second vehicle; and responsive to the prediction of the network outage, formatting the data to comprise first instructions for changing a vehicle path; wherein the first instructions for the changing of the vehicle path comprise instructions for when the first vehicle is to depart from a current location in order to determine a time and day the first vehicle will be traveling through an area in which there will be an outage, but within which the second vehicle will be present.

With respect to independent claim 17, Cunningham, Funabashi, Magzimof, Obaidi, and Klemp taken either individually or in combination with other prior art of record fails to teach or render obvious the following limitation(s): 

cause the transmitter to transmit data instructing the second vehicle and a further vehicle to reposition in a single-file arrangement to allow for V2V communication through the second network; and use a map database to ensure a continuous connection to the second vehicle in the first communication network, wherein the second instructions for the second vehicle to transmit the data to the first vehicle comprise a first instruction comprising when the first vehicle is to depart a current location in order to determine a time and day the first vehicle will be traveling through an area in which there will be an outage, but within which the second vehicle will be present.

Examiner’s Note
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Examiner’s Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims. That is, the applicant is requested to indicate support for amended claim language and newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). (MPEP 2163 I. B. New or Amended Claims). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made. The applicant or patent owner must also show how the amendments avoid such references or objections. 
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174.  The examiner can normally be reached on Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.A.K./Examiner, Art Unit 3667  

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667